Citation Nr: 0533700	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the feet and hands.

2.  Entitlement to service connection for joint pain.

3.  Entitlement to an initial compensable evaluation for 
hearing loss.

4.  Entitlement to separate compensable evaluations for 
tinnitus in each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005) that reversed a decision of 
the Board that had concluded that no more than a single 10-
percent disability evaluation under prior regulations could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral.  VA is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be addressed by 
the Federal Circuit, the Secretary of Veterans Affairs has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the claimant's tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on any 
appeal in the Smith case, the adjudication of tinnitus cases 
that have been stayed will be resumed.

The veteran's current appeal regarding separate compensable 
evaluations for tinnitus in each ear is affected by this 
stay.  As noted above, once a final decision is reached in 
the Smith case, the Board will adjudicate the pending 
tinnitus issue.




FINDINGS OF FACT

1.  The veteran does not have a peripheral neuropathy that is 
related to service.

2.  The veteran does not have a disability manifested by 
joint pain.

3.  The veteran's bilateral hearing loss is manifested by no 
worse than level I hearing in the right ear and level I 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303, 3.304 (2005).

2.  Joint pain was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

3.  The criteria for a compensable evaluation for hearing 
loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from August 1963 to 
February 1966.  Service medical records (SMRs) were 
associated with the claims file.  A review of his SMRs shows 
that the veteran was given an induction physical examination 
in August 1963.  The physical examination report was 
negative.  The several clinical records in the SMRs show that 
the veteran was seen for issues unrelated to the issues on 
appeal.  

The veteran underwent a VA general medical examination in 
September 2000.  He complained of constant bilateral lower 
leg swelling in the right greater than the left.  The veteran 
was noted to have absent pedal pulses bilaterally.  He had 
loss of hair on the bilateral foot and lower extremity.  He 
had 1+ pitting edema bilaterally and dusky skin in the lower 
extremities.  He was noted to have full range of motion of 
all joints including bilateral shoulders, elbows, wrists, 
fingers, hips, knees and ankles.  There was no evidence of 
swelling, effusion, tenderness, muscle spasm or joint laxity 
or muscle atrophy around the joints.  

Outpatient treatment reports from VA were associated with the 
claims file.  The veteran was admitted with complaints of 
bilateral leg swelling in March 2000.  He was diagnosed with 
venous stasis.  The veteran's condition was stable at 
discharge and the swelling and redness involving his limbs 
was significantly reduced with compression stockings and limb 
elevation.  The veteran underwent a computed tomography (CT) 
scan of the lower extremities in August 2000.  He had a 
history of right leg swelling and pain.  He was noted to have 
had a right calf Doppler which was inconclusive for deep vein 
thrombosis.  There was diffuse soft tissue swelling of the 
upper half of the right calf.  There was bilateral soft 
tissue swelling in the lower half of the calf.  The right leg 
was diffusely larger than the left leg which was noted to 
either represent atrophy on the left or diffuse edema on the 
right.  No focal fluid collections were identified.  The 
bones were normal except for a prosthesis of the right knee.  
In September 2000, the veteran reported numbness and tingling 
in both hands and feet with cold intolerance.  He was noted 
to have a history of painful pitting edema in the lower 
extremities.  He also reported joint pain in both hands.  
Motor nerve conduction studies were obtained in October 2000.  
The examiner reported that the left peroneal and right tibial 
motor nerve conduction studies showed no response.  The right 
motor peroneal nerve conduction studies showed low amplitude 
and slow conduction velocity.  The right median motor showed 
low amplitude and slow conduction velocities with low 
amplitudes proximally.  The examiner concluded that the study 
was abnormal and there was evidence of axonal and 
demyelinating neuropathy.  The veteran was seen for 
progressive polyneuropathy in August 2001.  Motor nerve 
conduction studies obtained at that time were suggestive of 
mild to moderate diffuse axonal demyelinating neuropathy in 
the upper extremities and moderate to severe diffuse axonal 
demyelinating neuropathy in the lower extremities.  The 
examiner reported that there was some improvement of the 
veteran's neuropathy compared to the study performed in 
October 2000.  Another examiner suggested that the veteran's 
peripheral polyneuropathies were consistent with diabetes 
mellitus polyneuropathy because they were purely sensory.  

The veteran was afforded a VA audiological examination in 
July 2002.  Audiometric testing revealed puretone thresholds, 
in decibels, for the right ear of 15 at 1000 Hertz, 50 at 
2000 Hertz, 65 at 3000 Hertz, and 55 at 4000 Hertz with an 
average decibel loss of 46.  Puretone thresholds, in 
decibels, for the left ear of 20 at 1000 Hertz, 40 at 2000 
Hertz, 65 at 3000 Hertz, and 70 at 4000 Hertz with an average 
decibel loss of 49.  Speech testing revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.  

Analysis - Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to pertinent symptomatology 
experienced since service.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Peripheral Neuropathy

Service medical records are negative for any evidence of 
peripheral neuropathy, and there is no post-service medical 
evidence of peripheral neuropathy until decades after 
service.  One of the veteran's VA physicians suggested that 
the veteran's peripheral neuropathies were consistent with 
diabetes mellitus polyneuropathy because they were purely 
sensory.  However, the veteran has not filed a claim for 
diabetes mellitus nor was the veteran diagnosed with diabetes 
in service or within one year of his discharge from service.  
Consequently, in the absence of any evidence to indicate that 
the veteran's diagnosed polyneuropathy is related to his 
service, the preponderance of the evidence is against the 
veteran's claim of service connection.  

In addition, while the veteran himself contends that his 
peripheral neuropathy is related to service, there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions; his statements as to 
medical causation therefore do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Joint Pain

There is no medical evidence that the veteran currently has a 
disability manifested by joint pain.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Evidence must show that the veteran 
currently has the disability for which service connection is 
being claimed.

The veteran asserts that he is entitled to service connection 
for joint pain; however, there is no medical evidence of 
record which establishes that the veteran currently has this 
disability.  However, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

Increased Rating - Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  The veteran's claim for a higher evaluation 
for his hearing loss is an original claim that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2005).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2005).  

A review of the July 2002 audiometric examination shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
50
65
55
LEFT
N/A
20
40
65
70

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

These findings correlate to level I hearing in the right ear, 
and level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Neither the veteran's right or left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.  

The combination of level I and level I corresponds to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  The 
ratings for disability compensation for hearing loss are 
determined by the mechanical application of the criteria in 
Table VI and Table VII.  See Lendenmann, supra.  In the 
veteran's case, that results in a noncompensable rating.  
There is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the veteran's hearing loss disability.  
Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for peripheral neuropathy and 
joint pain or an increased evaluation for the veteran's 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Under 38 U.S.C.A. § 5103, the Secretary 
is required to provide certain notices when in receipt of a 
complete or substantially complete application.  The purpose 
of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a) (West 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to notify.

The RO wrote to the veteran in June 2004 and informed him of 
the evidence needed to substantiate his claims.  The veteran 
was informed that he should obtain and provide copies of 
treatment records, unless he desired the RO's assistance in 
that endeavor.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  He was informed that in order to establish 
entitlement to an increased rating he needed to submit 
evidence that his service-connected condition had worsened.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

The RO assisted the veteran in the development of evidence.  
The veteran was afforded several VA examinations.  Outpatient 
treatment reports from VA were obtained.  The duty to assist 
claimants under the VCAA is codified under 38 U.S.C.A. 
§ 5103A (West 2002) and established by regulation at 38 
C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran was afforded several VA examinations.  The 
results of the audiological examination were reviewed under 
the applicable regulations using a mechanical process of 
applying the objective findings from the VA examination to an 
objective measure of the level of disability.  See 
Lendenmann, supra.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).




ORDER

Entitlement to service connection for peripheral neuropathy 
of the feet and hands is denied.

Entitlement to service connection for joint pain is denied.

Entitlement to an initial compensable evaluation for hearing 
loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


